On the 6th day of December, 1985, Christopher P. Christian was indefinitely suspended from the practice of law in Kansas. In re Christian, 238 Kan. 451, 709 P.2d 987 (1985).
On the 19th day of April, 1989, Mr. Christian filed a petition with this court for reinstatement to the practice of law in Kansas. The petition was referred to the disciplinary administrator for consideration by the Kansas Board for Discipline of Attorneys pursuant to Supreme Court Rule 219 (1990 Kan. Ct. R. Annot. 157). On October 1, 1990, a hearing was held before a panel of the Board.
On January 4, 1991, the panel filed its report, setting out the circumstances leading to Mr. Christian’s suspension, a summary of the evidence presented, and the panel’s findings and recommendations. The panel unanimously recommended that Mr. Christian be reinstated to the practice of law in Kansas. The panel’s recommendation is subject to petitioner’s taking and passing the Multi-State Professional Responsibility Examination and upon his continuing therapy with Dr. Stephen Sowards until released by Dr. Sowards.
The court, after carefully considering the record, accepts the recommendations of the panel.
It is Therefore Ordered that Christopher P. Christian be reinstated to the practice of law in the State of Kansas upon his succesful completion of the Multi-State Professional Responsibility Examination. Upon the report to the Clerk of the Appellate Courts that petitioner has successfully taken and passed the MultiState Professional Responsibility Examination, and consideration thereof by the court, an order shall be entered reinstating petitioner to the practice of law in Kansas, conditioned upon his continued therapy as directed by Dr. Stephen Sowards.
It is Further Ordered that this order shall be published in the official Kansas Reports.
*505Effective this 12th day of April, 1991.